lN THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

BRYAN PERRY, : Civil No. 3:16-cv-1667
Petitioner (Judge Mariani)
v.
M|CHAEL OVERMYER, et al.,
Respondents
ORDER

AND NOW, this q %) day of January, 2019, upon consideration of Petitioner’s

 

motion (Doc. 29) for appointment of counsel, and in accordance with the Court’s
Memorandum issued this date, lT lS HEREBY ORDERED THAT:

1. The motion (Doc. 29) for appointment of counsel is DEN|ED without
prejudice

2. A determination of whether an evidentiary hearing should be conducted will
be held in abeyance pending full review of the habeas petition.

 

nbbert waldm

United States District Judge

w

